      Case: 1:17-cv-08805 Document #: 109 Filed: 11/16/20 Page 1 of 8 PageID #:485




                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

AARON STEWART (A-71724),                         )
                                                 )
                 Plaintiff,                      )
                                                 )
                 v.                              )       No. 17-cv-08805
                                                 )       Judge Marvin E. Aspen
SALEH OBAISI and RANDY PFISTER,                  )
                                                 )
                 Defendants.                     )

                              MEMORANDUM OPINION & ORDER

MARVIN E. ASPEN, District Judge:

          This is a deliberate indifference prisoner civil rights lawsuit. Plaintiff, Aaron Stewart,

alleges that his hepatitis C was untreated due to Medical Director Saleh Obaisi’s 1 and Warden

Randy Pfister’s deliberate indifference. Defendants are sued in their individual capacities. 2

Before us are Defendants’ motions to dismiss the Third Amended Complaint 3. (Dkt. Nos. 96 and

98.) For the following reasons, Obaisi’s motion is denied and Pfister’s motion is granted.

                                           BACKGROUND

          The following facts are culled from the Third Amended Complaint and taken as true for

the purposes of these motions. See Fed. R. Civ. P. 12(b).

          Plaintiff has been incarcerated within the Illinois Department of Corrections (“IDOC”)




1
 Defendant Saleh Obaisi deceased and was substituted by Independent Executor Ghaliah Obaisi
following his passing. (Dkt. No. 42.)
2
    The official capacity claims are dismissed pursuant to a stipulation of dismissal. (Dkt. No. 104.)
3
 Plaintiff stylized his most recent complaint as the “Amended Complaint.” (Dkt. No. 95.) But
he filed two pervious complaints. (Dkt. No. 1, 17.) We refer to the most recent complaint herein
as the “Third Amended Complaint.”

                                                     1
    Case: 1:17-cv-08805 Document #: 109 Filed: 11/16/20 Page 2 of 8 PageID #:486




since 2003. (Third Amended Complaint (“Amend. Compl.”) (Dkt. No. 95) ¶ 4.) For some time

during his IDOC incarceration, Plaintiff was incarcerated at Stateville Correctional Facility.

Defendant Obaisi was Stateville’s medical director. (Id.) As medical director, Obaisi was

charged with overseeing all medical staff personnel at Stateville. (Id.) He also participated in the

promulgation, interpretation, and application of all IDOC Policies and Protocols relating to

providing medical care to Illinois prisoners, including Plaintiff’s medical treatment and care.

(Id.) Defendant Pfister was Stateville’s warden. (Id. ¶ 6.) As warden, Pfister oversaw

Stateville’s employees and had authority for the establishment and implementation of all policies

and procedures. (Id.)

       Plaintiff suffers from hepatitis C, a potentially fatal blood-borne disease. (Id. ¶ 7.)

Plaintiff tested positive for the hepatitis C virus in 2005 at the Menard Correctional Center and in

2010 at Stateville. (Id. ¶ 11.) The Center for Disease Prevention and Control (“CDC”)

recommends ongoing treatment and monitoring for patients diagnosed with hepatitis C. (Id. ¶ 8.)

The hepatitis C infection becomes chronic and slowly damages the liver over many years in most

cases. (Id.) Plaintiff also suffers from pulmonary fibrosis (scarring of lung tissue) and acute

pancreatitis (inflammation of the pancreas). (Id.)

       Around December 2013, Plaintiff asked for his fibrosis levels be tested to determine the

severity of his hepatitis C. (Id. ¶ 13.) On or around December 2, 2013, Obaisi denied Plaintiff’s

request, reasoning that Plaintiff had no hepatitis viral load and therefore was not eligible for such

testing. (Id.) Obaisi then discharged Plaintiff from Stateville’s hepatitis clinic. (Id.) About three

years later, in April 2016, Plaintiff was seen by Dr. Matija, who diagnosed him with hepatitis C.

(Id. ¶ 15.) Dr. Matija also diagnosed Plaintiff with pancreatitis. (Id.) Following Dr. Matija’s

diagnosis, in October 2016, Obaisi again denied Plaintiff treatment for his hepatitis C because it




                                                  2
    Case: 1:17-cv-08805 Document #: 109 Filed: 11/16/20 Page 3 of 8 PageID #:487




was “controlled” and did not require treatment. (Id. ¶ 16.)

        From 2016 through 2017, Stewart submitted numerous written grievances and

complaints. (Id. ¶¶ 17, 23.) Stewart’s grievances and complaints grieved about the ineffective

hepatitis treatment that he was receiving and his worsening symptoms. (Id.) Pfister denied those

grievances based on Obaisi’s 2013 discharge and the 2016 diagnosis, even though neither of

those records contained any reference to lab reports testing Stewart’s viral load or antibody count

at the time. (Id. ¶ 18.)

                                       LEGAL STANDARD

        A motion to dismiss under Federal Rule of Civil Procedure 12(b)(6) is meant to test the

sufficiency of the complaint, not to decide the merits of the case. McReynolds v. Merrill Lynch &

Co., 694 F.3d 873, 878 (7th Cir. 2012); Gibson v. City of Chi., 910 F.2d 1510, 1520

(7th Cir. 1990). In evaluating a motion to dismiss, we “construe the complaint in the light most

favorable to the plaintiff, accepting as true all well-pleaded facts alleged, and drawing all

possible inferences in her favor.” Tamayo v. Blagojevich, 526 F.3d 1074, 1081 (7th Cir. 2008).

A court may grant a motion to dismiss under Rule 12(b)(6) only if a complaint lacks enough

facts “to state a claim for relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678,

129 S. Ct. 1937, 1949–50 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570,

127 S. Ct. 1955, 1974 (2007)). “A claim has facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949. Although a facially plausible

complaint need not give “detailed factual allegations,” it must allege facts sufficient “to raise a

right to relief above the speculative level.” Twombly, 550 U.S. at 555, 127 S. Ct. at 1964–65.

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory




                                                   3
    Case: 1:17-cv-08805 Document #: 109 Filed: 11/16/20 Page 4 of 8 PageID #:488




statements, do not suffice.” Iqbal, 556 U.S. at 678, 129 S. Ct. at 1949. These requirements

ensure that the defendant receives “fair notice of what the . . . claim is and the grounds upon

which it rests.” Twombly, 550 U.S. at 555, 127 S. Ct. at 1964.

                                                ANALYSIS

       The Eighth Amendment imposes a duty on prison officials like Defendant Medical

Director Obaisi and Warden Pfister to provide humane conditions of confinement. Farmer v.

Brennan, 511 U.S. 825, 832 (1994). That includes ensuring that inmates receive adequate

medical care. Id. Prison officials violate this duty when they act deliberately indifferent to the

serious medical needs of an inmate. Holloway v. Delaware Cty. Sheriff, 700 F.3d 1063, 1072

(7th Cir. 2012) (citing Farmer, 511 U.S. at 834). To succeed on a claim of deliberate

indifference, a plaintiff must demonstrate that his medical condition is “objectively, sufficiently

serious” and that the defendant acted with a “sufficiently culpable state of mind.” Id.

Additionally, liability under § 1983 requires a defendant’s direct and personal involvement in the

situation that causes injury to an inmate. See, e.g., George v. Smith, 507 F.3d 605, 609 (7th Cir.

2007) (“Only persons who cause or participate in the violations are responsible.”); Pepper v.

Village of Oak Park, 430 F.3d 805, 810 (7th Cir. 2005 (“to be liable under Section 1983, the

individual defendant must have caused or participated in a constitutional deprivation.”).

       A prison official cannot be liable for deliberate indifference unless the official knows of

and disregards an excessive risk to inmate health or safety. Farmer, 511 U.S. at 837. Thus, at the

motion to dismiss stage, the plaintiff must allege a direct causal or affirmative connection

between the named official and the alleged misconduct. See id.; Arnett v. Webster, 658 F.3d 742,

759 (7th Cir. 2011); Wolf-Lillie v. Sonquist, 699 F.2d 864, 869 (7th Cir. 1983).

       Defendants Obaisi and Pfister file two separate motions to dismiss. We address each




                                                  4
    Case: 1:17-cv-08805 Document #: 109 Filed: 11/16/20 Page 5 of 8 PageID #:489




motion in the order that their motions were filed.

        I.      Defendant Pfister’s Motion to Dismiss (Dkt. No. 96)

        Pfister’s motion seeks dismissal for failure to plausibly allege both that Pfister was

personally involved in Plaintiff’s medical treatment and acted with deliberate indifference to

Plaintiff’s health needs. We address these two points in turn.

                A.      Pfister’s Alleged Personal Involvement

        Plaintiff’s allegations of Pfister’s personal involvement is that he was the prison’s warden

and so he was broadly responsible for Stewart’s custody and care, oversaw all the prison’s

employees, and had authority over the prison’s policies and protocols for providing medical care.

(Amend. Compl. ¶¶ 6, 17 – 18, 23). Plaintiff also alleges Pfister’s personal involvement for

having denied Plaintiff’s grievances. (Id.) The facts that Pfister was the warden at Stateville and

therefore had supervisory responsibilities concerning inmate well-being does not, as a matter of

fact or law, make him personally involved in Plaintiff’s medical treatment. Indeed, to the extent

those facts attempt to plead a claim for supervisory liability or respondeat superior, § 1983 does

not permit such a theory of relief. Pacelli v. DeVito, 972 F.2d 871, 878 (7th Cir. 1992).

        To the extent, however, that Plaintiff’s lawsuit relies on allegations that Pfister

improperly denied Plaintiff’s grievances, the Seventh Circuit has held that allegations that a

defendant was merely personally involved by way of administrative grievance denials is not

enough, alone, to show personal involvement. Owens v. Hinsley, 635 F.3d 950, 953 (7th Cir.

2011). The “alleged mishandling of grievances by persons who otherwise did not cause or

participate in the underlying conduct states no claim.” Id. (internal citations omitted); Owens v.

Evans, 878 F.3d 559, 563 (7th Cir. 2017) (denying or mishandling a grievance, alone, does not

give rise to a constitutional violation).




                                                  5
    Case: 1:17-cv-08805 Document #: 109 Filed: 11/16/20 Page 6 of 8 PageID #:490




       Plaintiff alleges that Pfister’s basis for denying Plaintiff’s grievances were the existence

of Plaintiff’s 2013 discharge and 2016 diagnosis. (Amend. Compl. ¶¶ 17—18.) A review of the

pleading suggests that this theory rises and falls with Obaisi’s conduct, not Pfister’s, because

Pfister’s role was to confirm that medical staff responded to Plaintiff’s requests for medical

treatment. (Id. ¶ 13—18.) For example, Plaintiff alleges that in 2013 he requested his fibrosis

levels be tested to determine the severity of his hepatitis C. (Amend. Compl. ¶ 13.) Obaisi

denied that request on the basis that Plaintiff was not eligible for such testing because he had no

viral load. (Id. ¶ 14.) Plaintiff challenges the merits of Obaisi’s 2013 decision contending that it

was baseless since it did not contain any reference to lab reports testing Plaintiff’s viral load. (Id.

¶ 18.) Plaintiff’s allegations are about the medical attention he received, accordingly we narrow

the lawsuit to the medical professionals involved in his treatment. The scrutiny into the medical

services Obaisi provided do not include action by the warden who merely reviewed Plaintiff’s

grievances, confirmed that he was seen by medical personnel, and denied those grievances. (Id.

¶¶ 13—18.) Therefore, Pfister’s motion to dismiss Plaintiff’s Third Amended Complaint is

granted with prejudice for failure to plead Pfister’s personal involvement.

               B.      Pfister and Deliberate Indifference

       Although prison grievance procedures are not constitutionally mandated and do not

automatically implicate the Due Process Clause, we nevertheless inquire into whether Pfister’s

alleged conduct was deliberately indifferent. See Owens, 635 F.3d at 953—54. The fact that

Pfister investigated Plaintiff’s grievances by having reviewed Plaintiff’s record and determined

that Plaintiff had been seen by medical personnel undercuts Plaintiff’s deliberate indifference

allegations. (Amend. Compl. ¶ 13—18.) Rather, the pleadings suggest that Pfister confirmed

that Plaintiff was seen by medical staff, the medical staff rendered medical judgment, and that




                                                   6
    Case: 1:17-cv-08805 Document #: 109 Filed: 11/16/20 Page 7 of 8 PageID #:491




Pfister presumably rejected the grievance because Plaintiff did indeed receive medical attention.

(Id.) Although these allegations raise questions as to the propriety of Obaisi’s medical

judgment, 4 we cannot say the same about Pfister’s actions since his role was limited. For this

reason, we grant Pfister’s motion to dismiss with prejudice because the Third Amended

Complaint shows on its face that Pfister did not act with deliberate indifference to Plaintiff.

       II.     Defendant Obaisi’s Motion to Dismiss (Dkt. No. 98)

       Obaisi moved to dismiss the official capacity claim against the estate under Rule 12(b)(6)

before that stipulation was filed. (Dkt. No. 98.) The parties previously filed a stipulation for

partial dismissal with prejudice as to the official capacity claims. (Dkt. No. 104.) According to

that partial stipulation, the official capacity claims against Pfister and Obaisi are dismissed with

prejudice. This stipulation moots Obaisi’s motion to dismiss the official capacity claim against

him. (Id.) Since Obaisi’s motion to dismiss does not seek dismissal of the individual capacity

claim against him, Obaisi’s motion to dismiss is denied as moot. (See, e.g., Obaisi Mem. (Dkt.

No. 99) at 1(“Obaisi . . . hereby move[s] to dismiss the official capacity claim against it in

Plaintiff’s [Third] Amended Complaint.”) and at 2 (“Plaintiff’s Official Capacity Claim Against

Defendants Must Be Dismissed.”).)




4
 For example, Obaisi based his decision on the potentially contradicted fact that Plaintiff had no
hepatitis viral load in 2013 (Amend. Compl. ¶ 13) even though Plaintiff tested positive in 2005
and 2013. (Id. ¶ 11.)

                                                  7
    Case: 1:17-cv-08805 Document #: 109 Filed: 11/16/20 Page 8 of 8 PageID #:492




                                         CONCLUSION

       For the reasons stated above, Pfister’s motion to dismiss is granted with prejudice and

Obaisi’s motion to dismiss is denied. Obaisi’s Answer to the Third Amended Complaint is due

within 21 days of this Order’s entry. It is so ordered.




                                                            ________________________
                                                                   Honorable Marvin E. Aspen
                                                            United States District Judge
Dated: November 16, 2020
Chicago, Illinois




                                                 8
